Citation Nr: 1826705	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-30 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for left ear hearing loss has been received.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for r tinnitus.

4.  Entitlement to an increased rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to September 3, 2014.


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 2003 to June 2003, and from June 2007 to July 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision in which the RO denied service connection for left ear hearing loss and tinnitus.  Although not explicitly listed as an issue, in the June 2012 r decision, the RO also denied an increased rating in excess of 30 percent for service-connected PTSD in the June 2012 rating decision.  In May 2013, the Veteran filed a notice of disagreement (NOD) as to all three issues.  A statement of the case (SOC) was issued in August 2014, and later that month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  

The Board points out that, historically, the Veteran's claim for service connection for left ear hearing loss was denied in a March 2009 rating decision.  It is noted that, regardless of the RO's action, the Board has a legal duty under 38 U.S.C. §§ 5108   and 7104 to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and,  given the favorable disposition of the request to reopen-the  Board has characterized the appeal as to left ear hearing loss as encompassing the 1st and 2nd matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Legacy Content Manager (Virtual VA) claims processing systems.  The Legacy Content Manager file contains VA treatment records which are not present in the VBMS file.  All such records have been reviewed.

The Board's decisions addressing the request to reopen the claim for service connection for left ear hearing loss, and the claim for service connection for tinnitus, are set forth below.  The reopened claim for service connection for left ear hearing loss, on the merits, as well as the claim for an increased rating above 30 percent for PTSD prior to September 3, 2014, are addressed in the remand following the order; these matters are being remanded of the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a March 2009 rating decision, the RO denied the claim of service connection for left ear hearing loss.  Although notified of the denial, no appeal was initiated, and no pertinent exception to finality applies.
 
3.  Pertinent to the claim for service connection for left ear hearing loss, additional evidence since the RO's March 2009 rating decision includes evidence that is not cumulative or redundant of the evidence of record at the time, that relates to an unestablished fact necessary to substantiate the claim for service connection, and that raises a reasonable possibility of substantiating the claim. 

4.  The Veteran currently has tinnitus and the record includes competent, credible and probative lay assertions that she began to experience symptoms of tinnitus in service (coincident with noise exposure), and that such symptoms have been recurrent  to the present.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision in which the RO denied service connection for left ear hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(b)-(c), 20.302, 20.1103 (2017).

2.  As evidence received since the RO's March 2009 rating decision is new and material, the requirements for reopening the claim for service connection for left ear hearing loss are met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 .

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the Board's favorable reopening of the claim for service connection left ear hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran's claim for left ear hearing loss was previously considered and denied.  In a March 2009 rating decision, the RO denied service connection for left ear hearing loss based on the absence of  current disability.  The Veteran reported that she worked in food service with combat in Iraq while serving with the MPs.  Evidence of record at the time of this decision, including service treatment records for the periods of the Veteran's active duty, military personnel records and the report from a December 2008 VA examination, did not show hearing loss in the left ear for VA purposes.   

Although notified of the denial in a March 2009 letter, the Veteran did not initiate an appeal with the filing of an NOD.  See 38 C.F.R. § 20.201.  Moreover, no  new and material evidence was received during the one year appeal period following notice of the decision, nor have any additional service records been received at any time, warranting readjudication of the claim.  See 38 C.F.R. §§ 3.156(b), (c).  Hence, the March 2009 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105 (d)(338 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  

The Veteran filed a January 2011 claim for service connection for left ear hearing loss that the Board construes as a request to reopen her previously denied claim.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  See also  Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a veteran since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for left ear hearing loss, warranting a readjudication of the claim.  See 38 C.F.R. § 3.156(c).  As such, the claim for service connection for left ear hearing loss may only be reopened and reviewed if new and material evidence is received with respect to this claim.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Pertinent new evidence received since March 2009 includes numerous statements from family members and colleagues describing the frequency and severity of the Veteran's symptoms in the present, an addendum to the December 2008 VA examination, and the report from an August 2011 VA examination.  This additional evidence helps to reflect that the Veteran's symptoms of left ear hearing loss may have worsened since the previously final rating decision.  Hence, the additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran may have the current disability of left ear hearing loss for VA purposes.  See Shade, supra.  As explained in the remand below, this evidence is new and material as it triggers VA's duty to provide a VA examination as to the current disability picture of the Veteran's claimed left ear hearing loss.  Accordingly, the criteria for reopening the previously denied claim are met.

II.  Service Connection for Tinnitus

The Veteran contends that her current tinnitus is the result of in-service noise exposure.  

Service connection may be granted for current disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  The United States Court of Appeals for Veterans Claims (Court) has held that, with evidence of in-service noise exposure, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015). 

With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Laypersons, such as the Veteran, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.  See 38 C.F.R. § 3.159 (a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002).  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence.  See Buchanan, supra.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the elements of service connection, with respect to the matter of current disability, the August 2011  examining VA audiologist  diagnosed the Veteran with recurrent tinnitus.  The Veteran reported that she experiences ringing and ear pain concurrently on a daily basis for a few minutes at a time and that it is very bothersome.  Similarly, six lay statements subsequent to that examination spanning from 2011 to 2013 also indicate recurrent tinnitus.  This evidence meets  the current disability requirement for service connection. 

With respect to the in-service injury or disease requirement (here, noise exposure),  the Board notes that while the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Gottveit v. Brown, 5 Vet. App. 91 (1991).  In this regard, while in the Army, the Veteran served as a cook and as security for local nationals where she fired her weapon with her left hand.  While serving in Iraq, she was exposed to mortar attacks and bomb explosions..  Given the nature and location of the Veteran's service, her assertions of significant in-service noise exposure-which may have resulted in acoustic trauma-appear  consistent with the circumstances of her service working security for local nationals.  See 38 U.S.C. § 1154 (a).  As the Board finds no reason to question the veracity of the Veteran's assertions in this regard, they are also considered credible.  As such, the in-service injury or event requirement also has been met.

Regarding the third criterion of whether there exists a nexus between the current tinnitus and service, the Board notes that the Veteran's service treatment records document no complaints, findings or diagnosis pertinent to tinnitus.  As indicated, however, the Veteran is competent, as a layperson, to report that about which she has personal knowledge, including the onset, presence, and nature of symptoms, to include ringing or buzzing in her ears.  On August 2011 VA QTC examination, the Veteran reported that her tinnitus began in 2008 and occurred gradually while reporting no exposure to loud noises outside of military service.  Additionally, an April 2012 lay statement from a work colleague indicated that the Veteran had been complaining of a weird ringing in her left ear for as long as she had known her. reportedly since  April 2009 ( less than a year following service discharge).  Subsequent lay statements by family members, friends, former military colleagues and current work colleagues indicate, consistently, that the Veteran has been complaining of ringing in her ears since service.  These individuals are competent to report their observations and what the Veteran told them.  Id.  Again, the Board finds no reason to question the veracity of the lay assertions in this regard.  

Thus, while there is no documented evidence of tinnitus during, and continuing since, service, there are competent, credible, and hence, credible  lay assertions indicating that tinnitus manifested during the Veteran's military service, and have continued to date.  

The Board acknowledges that in the only medical opinion to address the etiology of tinnitus, an August 2011 audiologist provided an opinion weighs against the claim.    The examiner opined that, because of the unilateral nature of the Veteran's tinnitus and given the fact that she was a left-handed shooter when she had to fire a weapon, the diagnosis of recurrent tinnitus is less likely than not caused by military noise exposure.  However, there is no indication as to whether this examiner had access to or reviewed the Veteran's claims file or , case history.  The examiner  appears to have not meaningfully considered the Veteran's assertions as to her symptoms.    Moreover, following this examination, the Veteran provided further evidence concerning the nature, onset and continuity of symptoms of her tinnitus.  As this opinion was not based on a full consideration of all  evidence of record-to include all lay assertions-it is limited probative value.

Thus, there is no persuasive medical etiology opinion of record.  The Board emphasizes, however, that such an opinion is not  needed in this case.  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) for which service connection may be granted on the basis of continuity of symptomatology, in lieu of a medical nexus opinion.  Moreover, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.  See also  Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  

Given the nature of the disability, as explained above, the Board finds that the competent and credible lay assertions of the Veteran experiencing tinnitus associated with noise exposure in service, continuing to experience tinnitus after service, and currently experiencing tinnitus, are sufficient to support a finding that competent, credible, and, hence, probative evidence tends to establish a nexus between the Veteran's current tinnitus and her active service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.  \

Given the totality of the evidence, to particularly include the Veteran's credible lay assertions discussed above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board concludes that the criteria for service connection for recurrent tinnitus are met.


ORDER

As new and material evidence to reopen the claim for service connection for left ear hearing loss has been received, to this extent, the appeal as to this matter is granted.  

Service connection for recurrent tinnitus is granted.


REMAND

In light of the above decision reopening the claim for service connection for left ear hearing loss, and review of the claims file, the Board finds that further action on the remaining claims on appeal is warranted.  

First addressing the claim for a higher rating for PTSD, the Board notes that, after the receipt of the Veteran's  VA Form 9, the RO issued a June 2015 rating decision in which it t granted a 100 percent disability rating for service-connected PTSD, effective September 3, 2014, the date of the VA Form 9, and describing it as a total grant of the benefits sought on appeal.  The Board is unsure why the RO chose the date of the VA Form 9 as the effective date for the award,  


Historically, the Veteran was awarded service connection for r PTSD, and assigned ratings of a 10 percent , effective July 10, 2008;  and30 percent, effective May 8, 2009.  In a January 2011 Statement in Support of Claim (submitted in connection with what appears to be pending claims involving other disabilities), the Veteran indicated that he had received a new prescription for his anxiety.  The Board construes this document to be an informal a claim for an increased rating for service-connected PTSD.  Because the rating decision granting 100 percent assigned an effective date of September 3, 2014, the claim for an increased rating in excess of 30 percent for the time period between May 8, 2009 and September 3, 2014, remains for consideration in connection with this appeal.  However, as the AOJ has not specifically adjudicated this matter, after accomplishing the additional actions noted below, the AOJ must address this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

With respect to the hearing loss claim, the Board as noted above, the Veteran gad ab August 2011 QTC examination,  While the examiner also provided a negative etiology opinion with respect to hearing loss, as with respect to the opinion provided for tinnitus (discussed above),  t was not based on full consideration of all lay evidence of record-to include the May 2013 statement provided by the Veteran's sister describing increasingly worsening hearing loss since service.

Notably, during the pendency of this appeal, VA also received the results of a November 2017 private audiology examination by North Carolina Eye, Ear, Nose and Throat.  However, that audiogram-in graph form, with no numerical values provided-does not include sufficient information to verify the presence of current left ear hearing loss disability, and does not include any comment as to etiology of any current hearing loss.

Hence, the AOJ should arrange for the Veteran to undergo VA audiology examination, with appropriate testing and etiology opinion, by an audiologist or appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened  service connection claim.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete with respect to both remaining claims on appeal,, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Durham VA Medical Center (VAMC) and that records from these facilities through June 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Durham VAMC and any associated facility(ies) all outstanding VA treatment records of the Veteran dated since June 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards any private (non-VA) treatment)), explaining that she has a full one-year period for response.  See 38 U.S.C. §5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Therefore, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Durham VAMC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since June 2017, as well as between May 8, 2009 and September 3, 2014 as they relate to the claim for increased rating for PTSD.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative  a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the remaining claims on appeal that are not currently of record.  Specifically request that the Veteran provide, or provide  appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination by an audiologist or appropriate physician.  
 
The contents of the entire, electronic claims file (in VBMS and Legacy Content Manager (Virtual VA)), to include a complete copy of this REMAND, must be made available to the designated physician and the report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies, including pure tone audiometry test and a speech recognition test (utilizing the Maryland CNC word list), should be accomplished (with all findings made available to the examiner prior to the completion of her or her report), and all clinical findings should be reported in detail.

For the left ear, the audiologist or physician should clearly indicate whether the Veteran has hearing loss disability to an extent recognized as a disability for VA purposes

If so,  the audiologist or physician should provide a medical opinion, consistent with sound medical judgment, as to whether it is as least as likely as not (i.e. a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to specifically include likely in-service  noise exposure.  

In addressing the above, the audiologist or physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include the competent assertions by the Veteran and others as to the nature, onset, and continuity of gradually worsening symptoms of diminished hearing  since service.

The audiologist or physician is advised that the Veteran is competent to report her symptoms and history, and that her sister and other laypersons are competent to report their observations of the Veteran, as well as what she told them;  such reports must be specifically be acknowledged and considered in formulating the requested opinion.  If lay  assertions in any regard are discounted, the audiologist or physician should clearly so state and explain why.

All examination findings/testing results, along with completely, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the  reopened claim for left ear hearing loss, and the claim for a rating in excess  of 30 percent for PTSD for the pertinent period prior to September 3, 2014. 

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the reopened claim, in adjudicating that claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each remaining claim on appeal   in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Legacy Content Manager (Virtual VA) file(s) since the last adjudication) and legal authority.

8.  If any benefit(s) sought on appeal remain(s) denied, furnish the Veteran and her representative a supplemental SOC  that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims  must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


